Case 1:18-cv-00214-JJM-PAS Document 53 Filed 09/06/19 Page 1 of 10 PageID #: 382



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND



    KENNETH FITCH and
    ESTATE OF DIANNE L. FITCH,

            Plaintiffs,
                                                             C.A. No. 1:18-cv-00214-JJM-PAS
    v.

    FEDERAL HOUSING FINANCE
    AGENCY,
    FEDERAL NATIONAL
    MORTGAGE ASSOCIATION,
    WELLS FARGO BANK, N.A.,
    HARMON LAW OFFICES, P.C., and
    266 PUTNAM AVENUE, LLC,

            Defendants.


         HARMON LAW OFFICES, P.C.’S REPLY TO MEMORANDUM OF LAW IN
                     RESPONSE TO MOTION TO DISMISS

            Defendant Harmon Law Offices, P.C. (“Harmon”) provides this Reply

    memorandum of law in further support of its motion to dismiss. While Harmon

    maintains that the Obduskey v. McCarthy & Holtus LLP decision controls the outcome of

    this case, even if the Supreme Court had not issued this decision Harmon would still be

    entitled to dismissal of the complaint.


         A. Background


            This action was commenced by the plaintiffs on April 19, 2018. The eight count

    complaint consists of 179 factual allegations. Most of the allegations are not directed

    towards Harmon, but plaintiff’s have incorporated into Count VI (labeled Coutn V) all of

    their prior allegations whether pertinent to the FDCPA claim or not. For purpose of this
Case 1:18-cv-00214-JJM-PAS Document 53 Filed 09/06/19 Page 2 of 10 PageID #: 383



    Reply and in an attempt to focus its argument, Harmon has extracted the following

    general allegations that are contained in Paragraphs 1-140 or in exhibits attached to the

    complaint.


        1. On or about December 31, 2009, Diane L Fitch borrowed $96,648 from Wells

            Fargo and granted to it a note and mortgage, which mortgage was recorded on

            January 29, 2007 with the town of Cumberland at book 1485 page 256. (See

            plaintiff’s complaint paragraph 48 and Exhibit A, herein after referred to as

            Comp. ¶ _)

        2. At the time, Kenneth Fitch did not sign the note and was not an owner of the

            property. He signed the mortgage as a non-vested spouse to release any

            homestead right that he may have had in the property by virtue of being married

            to Diane. (Comp, Exhibit A)

        3. On or about April 7, 2014, Ms. Fitch died. (Comp. ¶ 2)

        4. According to the plaintiff, as of June 13, 2014, Kenneth Fitch was the owner of

            the property by virtue of a deed recorded in the Land Evidence Record for the

            Town of Cumberland in Book 1650 Page 550.

        5. On August 16, 2016, Wells Fargo sent a default notice to the mortgagor, Diane

            Fitch. (Comp. Ex F)

        6. On June 26, 2016, Rhode Island Housing issued a mediation certificate of

            compliance to Wells Fargo, which at the time was the servicer and record holder

            of the mortgage. (Comp. Ex. B)

        7. On or about March 22, 2017, Wells Fargo assigned the mortgage to Fannie Mae.

            (Comp ¶ 49)


                                                 2
Case 1:18-cv-00214-JJM-PAS Document 53 Filed 09/06/19 Page 3 of 10 PageID #: 384



        8. On or about April 20, 2017 Harmon sent a notice of sale to the plaintiffs

            regarding a foreclosure sale that was scheduled to take place on June 13, 2017.

            The sale was subsequently postponed to July 28, 2017. (Comp ¶ 53)

        9. On or about May 22, 2017 and from week to week until July 27, 2017, a Notice

            of Sale was published in the Pawtucket Times. (Comp. Ex. B, Affidavit of

            Timothy Larson)

        10. According to the complaint, plaintiff’s never received a mediation notice directly

            from Fannie Mae. (Comp ¶ 55)

        11. On July 28, 2017, Harmon conducted a foreclosure on behalf of its clients Wells

            Fargo Bank NA and Federal National Mortgage Association. (Comp ¶ 56)

        12. On August 24, 2017, Fannie Mae recorded a foreclosure deed. (Comp ¶ 57)

            (Comp.

        13. It is undisputed that at the time of the foreclosure Fannie Mae was the record

            mortgagee.

        14. On August 25, 2017, after the foreclosure sale had been conducted, a notice was

            sent to Diane L Fitch notifying her that her mortgage loan had been sold to a new

            party. (Comp Ex. C)

        15. Paragraphs 141 through 151 and 162 consists of a series of conclusory statements

            that set forth the basis for the FDCPA claim.


        B. The factual allegations do not support a traditional FDCPA claim against
        Harmon.

        Count VI of the complaint, which is the only one directed at Harmon consists of 12

    conclusory statements that fail to set forth any specific facts that identify any collections

    communications or activities that violate the FDCPA. Instead, plaintiff’s incorporate the

                                                  3
Case 1:18-cv-00214-JJM-PAS Document 53 Filed 09/06/19 Page 4 of 10 PageID #: 385



    prior 140 paragraphs of the complaint most of which have nothing to do with Harmon.

    Plaintiff’s complaint and the arguments in his memorandum of law in response to

    Harmon’s motion to dismiss recite no specific facts related to conduct that implicates

    violation of the fair debt collection practices act. The statements ignore the elements of a

    fair debt claim, the statute of limitations on such claims and who is protected by the

    statute.


        To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain

    sufficient factual allegations to “state a claim to relief that is plausible on its face.”

    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

    U.S. 544, 570 (2007)). While the court must accept all factual allegations in the

    complaint as true and construe all reasonable inferences in the plaintiff’s favor.

    Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993), this tenet is inapplicable to legal

    conclusions and “threadbare recitals of the elements of a cause of action.” Iqbal, 556 U.S.

    at 678. The court “need not, however, credit bald assertions, subjective characterizations,

    optimistic predictions, or problematic suppositions,” and “[e]mpirically unverifiable

    conclusions, not logically compelled, or at least supported, by the stated facts, deserve no

    deference.” Shore Corp. v. Sullivan, 158 F.3d 51, 54 (1st Cir. 1998) A reviewing court must

    conduct a “context-specific” assessment of the pleadings by drawing on “its judicial

    experience and common sense.” Maldonado v. Fontanes, 568 F.3d 263, 269 (1st Cir.

    2009) (quoting Iqbal, 556 U.S. at 663–64). A complaint must be dismissed for failure to

    state a claim when it lacks “factual allegations, either direct or inferential, respecting each

    material element necessary to sustain recovery under some actionable legal theory.”

    Berner v. Delahanty, 129 F.3d 20, 25 (1st Cir. 1997).


                                                    4
Case 1:18-cv-00214-JJM-PAS Document 53 Filed 09/06/19 Page 5 of 10 PageID #: 386



           Plaintiffs are not “consumers” under the definitions contained in the FDCPA. 15

           U.S. Code § 1692a. provides:

           Definitions: (3)       The term “consumer” means any natural person obligated
           or allegedly obligated to pay any debt.

           (5) The term “debt” means any obligation or alleged obligation of a consumer to
           pay money arising out of a transaction in which the money, property, insurance,
           or services which are the subject of the transaction are primarily for personal,
           family, or household purposes, whether or not such obligation has been reduced to
           judgment.



           The Court does not need to look past the definitions contained in Section § 1692a

    of the FDCPA to determine that plaintiff’s are not entitled to relief. The complaint does

    not allege that the Plaintiff’s are consumers subject the FDCPA or that they were

    involved in a transaction that resulted in a debt. Neither the estate nor Kenneth Fitch

    meets the definition of consumers under the act. In addition, particularly as the case

    pertains to Mr. Fitch, there is no debt as he has never had an obligation to pay money to

    the note or mortgage holder. The FDCPA by its terms applies to a natural person

    obligated to pay any obligation or alleged obligation arising from a transaction the

    subject of which is primarily for personal, family, or household purposes. In the context

    of this case the only such natural person who could have qualified would have been

    Diane Fitch. However, Ms. Fitch died in 2014 and none of the alleged wrongful conduct

    occurred within one year of her death. The FDCPA contains a one-year statute of

    limitations. Jones v. FMA Alliance Ltd., 978 F.Supp.2d 84 (D.Mass.2013); see also 15 U

    .S.C. § 1692k(d) (FDCPA action “may be brought ... within one year from the date on

    which the violation occurs”).




                                                 5
Case 1:18-cv-00214-JJM-PAS Document 53 Filed 09/06/19 Page 6 of 10 PageID #: 387



           The Estate of Ms. Fitch is not a “natural person” and even if it were, there were

    no factual allegations that Harmon attempted to collect any money from the estate other

    than through the conduct of a non-judicial foreclosure, which conduct is covered by the

    Obduskey decision as discussed below. Kenneth Fitch is not an obligor on the note that

    underlies the mortgage. He was not an owner of the property at the time the mortgage

    was granted. The only recourse against Mr. Fitch by the mortgagee was the foreclosure

    of its mortgage, not because he was an obligor or mortgagor, but because he obtained

    ownership of the property through a deed.


           The record supports the fact that Harmon did not attempt to collect anything other

    than through the foreclosure of the secured property in compliance with state law. As

    such, its conduct did not fall within the traditional framework of the FDCPA. A plaintiff

    seeking to recover under the FDCPA must plead facts sufficient to show that: “(1) they

    have been the object of collection activity arising from a consumer debt; (2) the

    defendant attempting to collect the debt qualifies as a ‘debt collector’ under the Act; and

    (3) the defendant has engaged in a prohibited act or has failed to perform a requirement

    imposed by the [Act].” Moore v. Mort. Elec. Reg. Sys., Inc., 848 F.Supp.2d 107, 124

    (D.N.H. 2012). Because plaintiffs’ complaint does not allege facts that plausibly satisfy

    these elements, Harmon is entitled to dismissal. Although this standard does not require

    “detailed factual allegations,” it does require more than “labels and conclusions” or “a

    formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S.at

    681; Bell Atlantic Corp. v. Twombly, 550 U.S. at 555.


        The only section that Plaintiff’s claim a violation of in their complaint is 15 U.S.C.

    1692e(5). (Comp. ¶149) In Obduskey, the Supreme Court of the United States held that

                                                 6
Case 1:18-cv-00214-JJM-PAS Document 53 Filed 09/06/19 Page 7 of 10 PageID #: 388



    “[a] business engaged in no more than non-judicial foreclosure proceedings is not a ‘debt

    collector’ under the FDCPA.” Obduskey v. McCarthy & Holthus LLP, 139 S.Ct. 1029,

    1030 (March 20, 2019) (where the court held that the defendant, who “was hired to carry

    out a nonjudicial foreclosure,” was not subject to the Act's main coverage). There is

    nothing in complaint to support a claim other than that Harmon pursued a non-judicial

    foreclosure against the plaintiff’s property, because that is all that Harmon did in this

    case.


       C. Harmon’s conduct did not violate 15 USC §1692f(6).


            In Obduskey, the Supreme Court refers to the limited purpose definition of the

       FDCPA, which applies to entities engaged in enforcing security interests. The

       general provisions of the FDCPA do not apply to entities non-judicially enforcing

       security interests, but they are prohibited from illegitimately enforcing security

       interests. See 15 U.S.C. § 1692f(6) (prohibiting the taking of any nonjudicial

       foreclosure action without a present right to possession of the property claimed as

       collateral). While the plaintiffs have not made a specific allegation under this section

       of the FDCPA, Harmon’s conduct based upon the facts alleged did not violate 15

       USC §1692f(6). There is nothing improper in any of the conduct engaged in by

       Harmon in pursuit of its client’s interest. Harmon representing its clients Wells Fargo

       and Fannie Mae pursued a legal procedure in which it provided all of the required

       notices, published the time and place of the sale and conducted a foreclosure sale on a

       mortgage that was in default. Harmon could reasonably rely upon the documentation

       provided by its client, which demonstrated the default, showed that it complied with

       the mediation statute and that at all times relevant to the foreclosure, it held the

                                                  7
Case 1:18-cv-00214-JJM-PAS Document 53 Filed 09/06/19 Page 8 of 10 PageID #: 389



       mortgage. All of the Harmon’s conduct in pursuit of the foreclosure occurred prior to

       the purported sale of the mortgage loan. At the time that the foreclosure sale was

       conducted, Fannie Mae was the record holder and there is nothing to suggest that

       Harmon had any knowledge that the loan had been transferred or sold. In fact, the

       record shows that the first knowledge that the plaintiffs had of any transfer of the

       mortgage loan was a month after the completion of the foreclosure sale.


       D. The foreclosure is not subject to challenge based upon a violation of RIGL
          34-27-3.2

           Although not directly related to the FDCPA claim against Harmon, plaintiffs

       allege in Paragraph 149 of the complaint that Harmon conducted a foreclosure in

       violation of the Rhode Island foreclosure statute. Harmon did not send nor was it

       required to provide the mediation notices. The notice was sent by Wells Fargo on

       behalf of Fannie Mae, which is allowed by the statute, which provides in relevant

       part:


                   § 34-27-3.2 Mediation conference. (c) Definitions. (8) "Mortgagee"
                   means the holder of a mortgage, or its agent or employee, including a
                   mortgage servicer acting on behalf of a mortgagee.

           The Certificate of Compliance, which plaintiffs contend was invalid, is attached

    to plaintiff’s complaint. The statute states as follows: Such certification shall be valid

    until the earlier of: (1) The curing of the default condition; or (2) The foreclosure of the

    mortgagor's equity of redemption. The plaintiff’s complaint does not state that either of

    these two conditions occurred.




                                                  8
Case 1:18-cv-00214-JJM-PAS Document 53 Filed 09/06/19 Page 9 of 10 PageID #: 390



           More importantly, any action seeking to invalidate the foreclosure based upon the

    failure to send this notice or a defective notice is time-barred. RIGL § 34-27-3.2(p)

    provides:


    (p) Limitations on actions. Any person who claims that a foreclosure is not valid due to
    the mortgagee's failure to comply with the terms of this section shall have one year from
    the date that the first notice of foreclosure was published to file a complaint in the
    superior court for the county in which the property is located and shall also file in the
    records of land evidence in the city or town where the land subject to the mortgage is
    located a notice of lis pendens, the complaint to be filed on the same day as the notice of
    lis pendens, or within seven (7) days thereafter. Failure to file a complaint, record the
    notice of lis pendens and serve the mortgagee within the one-year period shall preclude
    said mortgagor, or any other person claiming an interest through a mortgagor, from
    subsequently challenging the validity of the foreclosure.

           The present action does not comply with the requirements of the statute set forth

    above. The affidavit of sale attached to plaintiff’s complaint states that, the notice of sale

    was first published on May 22, 2017.          Thereafter, plaintiffs are required to file a

    complaint in the Superior Court, file a lis pendens within seven days of such filing and

    serve said complaint within one year. There is no evidence that any of these were done.

    While, it may be argued that the filing of the action in the Federal District Court within

    the one-year timeframe is equivalent and meets the statutory requirement, none of the

    other required activities were completed timely. A review of this court’s docket reveals

    that service was completed on Wells Fargo on 6/25/2018, on Harmon on 6/26/2018 and

    on 266 Putnum, LLC on 5/31/2018. All are outside of the year limitation. It is unclear

    from the docket, if service was completed on the other named parties prior to May 22,

    2018. There is also no indication that a Memorandum of Lis Pendens was filed with the

    Land Records office for the Town of Cumberland.            While not in the court record,

    Harmon has performed a title search and was not able to locate a recorded lis pendens.



                                                  9
Case 1:18-cv-00214-JJM-PAS Document 53 Filed 09/06/19 Page 10 of 10 PageID #: 391



                                           CONCLUSION

            For the reasons set forth in Harmon’s Motion to Dismiss, Memorandum and

     Reply Memorandum, Harmon requests that plaintiffs’ claims against it be dismissed.

                                                           Respectfully submitted,
                                                           DEFENDANT
                                                           HARMON LAW OFFICES, P.C.,
                                                           By its attorney,

                                                           /s/ Thomas J. Walsh
                                                            Thomas J. Walsh, #5697
                                                            HARMON LAW OFFICES, P.C.
                                                            150 California Street
                                                            Newton, MA 02458
                                                            Telephone: (617) 558-0738
                                                            Fax: (617) 243-4038
     Dated: September 6, 2019                               twalsh@harmonlaw.com

                                  CERTIFICATE OF SERVICE

             I, Thomas J. Walsh, hereby certify that on September 6, 2019 a true and accurate
     copy of this document was filed through the Court’s ECF system and will be sent
     electronically to the registered participants as identified on the Notice of Electronic Filing
     (NEF).



                                                           Thomas J. Walsh
                                                           Thomas J. Walsh




                                                  10
